08/22/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0305



                             No. DA 22-0305

JAMES JOSEPH MAIN, Jr.,

           Petitioner and Appellant,
     v.

STATE OF MONTANA,

           Respondent and Appellee.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 19, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                 August 22 2022